         Case 1:18-cr-00339-PAC Document 189 Filed 09/10/19 Page 1 of 7
                                          U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York
                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007



                                                       September 9, 2019

BY ECF

The Honorable Paul A. Crotty
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

          Re:        United States v. David Boyd, 18 Cr. 339 (PAC)

Dear Judge Crotty:

        The defendant in the above-captioned case is scheduled to be sentenced on September 12,
2019, at 12:00 p.m. The Government respectfully submits this letter in connection with sentencing
and in response to the defendant’s submission, dated August 29, 2019 (“Def. Ltr.”) (Dkt. No. 181).
For the reasons set forth below, the Court should impose a sentence within the Stipulated
Guidelines Range of 51 to 57 months’ imprisonment.

     I.           Offense Conduct

        Boyd and his co-conspirators participated in a wide-ranging scheme (the “Fraud Scheme”)
that involved unlawfully obtaining personally identifiable information of other individuals
(including names, addresses, phone numbers, email addresses, birthdates, Social Security
numbers, bank account numbers, credit and debit card numbers, and cellphone service provider
account numbers); impersonating those individuals in order to obtain unauthorized access to their
bank, credit and debit card, and cellphone service provider accounts; using such access to, among
other things, facilitate the fraudulent transfer of funds to other bank accounts controlled by
members of the conspiracy and the unauthorized purchasing of merchandise and gift cards at retail
stores. In total, members of the conspiracy unlawfully obtained more than $3,500,000 and
attempted to obtain a total of more than $6,000,000.

        To carry out the Fraud Scheme, members of the conspiracy obtained victims’ personally
identifiable information from various sources, including the dark web and commercial
establishments at which members of the scheme worked. For example, one of Boyd’s co-
defendants, Jillian Walcott, stole victims’ personally identifiable information from an urgent care
walk-in medical clinic in Manhattan where she worked. After obtaining a victim’s personally
identifiable information, conspirators typically manufactured fraudulent credit or debit cards
linked to victims’ accounts at financial institutions in order to access those accounts to make
fraudulent purchases or wire transfers.


Rev. 07.20.2016
            Case 1:18-cr-00339-PAC Document 189 Filed 09/10/19 Page 2 of 7
                                                                                                 Page 2



         In some cases, members of the conspiracy attempted to “port” 1 (i.e., transfer) a victim’s
telephone number to a cellphone controlled by a Fraud Scheme participant. Once the victims’
telephone numbers were “ported” to cellphones controlled by Fraud Scheme participants, the
Fraud Scheme participants would place telephone calls from those cellphones (to which the
recently ported numbers were assigned) to the victims’ financial institutions. In most cases, the
relevant financial institution’s telephone system automatically recognized the incoming telephone
numbers as belonging to their account holders and, on that basis, required fewer pieces of
identifying information to authenticate the identity of the callers. The defendants and/or their co-
conspirators answered the limited set of authentication questions posed by the financial
institution’s customer service representative and then requested that (a) funds be sent via wire
transfer to various accounts with other financial institutions and/or (b) “replacement” credit cards
be sent to an address not associated with the account holder. In other cases, Fraud Scheme
participants used the “ported” cellphones to approve fraudulent purchases when a victim’s
financial institution texted or called a victim’s telephone number to verify the propriety of the
fraudulent purchases.

         Boyd was an experienced fraudster and senior member of the Fraud Scheme, and he
provided guidance and direction to other members of the scheme in addition to participating in its
activities. For example:

                  •   On April 6, 2017, at 3:48 p.m., co-defendant Jamal Simon, the leader of the Fraud
                      Scheme, placed a call to Boyd. During that call, Simon asked whether he could
                      make unauthorized purchases with the “piece,” referring to a particular counterfeit
                      credit card, in New York and California at the same time, to which Boyd responded,
                      “yeah.” During the same call, Simon and Boyd discussed meeting up for the
                      apparent purpose of making unauthorized purchases with the counterfeit credit
                      card.

                  •   On April 6, 2017, at 4:03 p.m., Simon placed a call to Boyd. During that call,
                      Simon confirmed with Boyd, “Are you sure you can use it in both states, bro?”
                      Boyd responded, “I’m positive, bro. I done did it.”

                  •   On April 7, 2017, from 11:07 a.m. to 11:15 a.m., Boyd, acting at Simon’s direction,
                      made seven unauthorized charges, totaling $13,660, using a victim’s American
                      Express account at a Target store in New Jersey.




1
  “Porting” refers to a formal technical process whereby an existing telephone number is
reassigned to a different cellphone. Initiating the porting process without authorization of the
owner of the cellphone number is a critical aspect of the scheme described herein, because credit
card issuers often contact their customers via the cellphone number on file when the issuer detects
suspicious activity on a customer’s account. If a member of the scheme has control of the
cellphone number, then that member can falsely confirm the propriety of fraudulent transactions.


Rev. 07.20.2016
            Case 1:18-cr-00339-PAC Document 189 Filed 09/10/19 Page 3 of 7
                                                                                           Page 3


     II.          Procedural History

        On May 14, 2018, Boyd was charged in Indictment 18 Cr. 339 (PAC) (the “Indictment”)
with conspiracy to commit access device fraud, in violation of Title 18, United States Code,
Section 1029(b)(2) (Count One); conspiracy to commit wire fraud, in violation of Title 18, United
States Code, Section 1349 (Count Two); and aggravated identity theft, in violation of Title 18,
United States Code, Section 1028A (Count Three). (PSR ¶ 1.) On April 26, 2019, Boyd pled
guilty to Count Two and Count Three of the Indictment pursuant to a plea agreement. (PSR ¶ 8.)
In the plea agreement, the parties stipulated that the offense level for Count Two is 14, that the
defendant’s Criminal History Category is IV, and that the Guidelines Range for Count Two is
27 to 33 months’ imprisonment, plus an additional 24 months’ consecutive sentence for
Count Three. (PSR ¶ 8.) The Probation Office reached the same conclusion with respect to the
Guidelines calculation (PSR ¶ 130), and recommended that the Court impose a sentence of
51 months’ imprisonment. (PSR at 25.)

        On August 29, 2019, the defendant submitted a sentencing memorandum, in which he
requested a below-Guidelines sentence of only the two-year mandatory minimum in recognition
of his “personal history” and his “profound remorse and acceptance of responsibility.” (Def. Ltr. 1,
15.)

     III.         Sentences Imposed on Co-Defendants

       To assist the Court in assessing the relative culpability of the defendants, the Government
provides the following chart of the defendants who have pled guilty in this case, listed
approximately in their order of culpability (from most to least culpable):

                              Criminal     Criminal        Mandatory       Guidelines       Sentence of
        Defendant              History     Offenses        Minimum           Range         Imprisonment
                              Category                      (months)       (months)          (months)
       Jamal Simon                I         wire fraud         24          121 to 155
                                           conspiracy;
                                            aggravated
                                         identity theft;
                                            wrongfully
                                             obtaining
                                           individually
                                           identifiable
                                              health
                                           information
     Melvin Brown                IV         wire fraud        24            65 to 75
                                           conspiracy;
                                            aggravated
                                          identity theft




Rev. 07.20.2016
            Case 1:18-cr-00339-PAC Document 189 Filed 09/10/19 Page 4 of 7
                                                                                             Page 4


    Dawdu Marriott             III       wire fraud           24              57 to 65
                                        conspiracy;
                                         aggravated
                                       identity theft
       David Boyd              IV        wire fraud           24              51 to 57
                                       conspiracy;
                                        aggravated
                                          identity
                                            theft
    Rashaun McKay              III       wire fraud           24              51 to 57
                                        conspiracy;
                                         aggravated
                                       identity theft
    Dwayne Norville            IV        wire fraud            0              33 to 41
                                         conspiracy
     Jillian Walcott            I        wire fraud            0              33 to 41
                                        conspiracy;
                                         wrongfully
                                          obtaining
                                        individually
                                        identifiable
                                           health
                                        information
    Megan Montoya              III       wire fraud            0              33 to 41
                                         conspiracy
    Darren Davidson             I        wire fraud            0              27 to 33
                                         conspiracy
     Yvette Lubrun              I        wire fraud            0              15 to 21          Probation
                                         conspiracy

     IV.          Discussion

           A. Applicable Law

        Although United States v. Booker held that the Guidelines are no longer mandatory, it also
held that they remain in place and that district courts must “consult” the Guidelines and “take them
into account” when sentencing. 543 U.S. 220, 264 (2005). As the Supreme Court stated, “a district
court should begin all sentencing proceedings by correctly calculating the applicable Guidelines
range,” which “should be the starting point and the initial benchmark.” Gall v. United States, 552
U.S. 38, 49 (2007).

        After that calculation, a sentencing judge must consider seven factors outlined in Title 18,
United States Code, Section 3553(a): (1) “the nature and circumstances of the offense and the
history and characteristics of the defendant;” (2) the four legitimate purposes of sentencing, as set
forth below; (3) “the kinds of sentences available;” (4) the Guidelines range itself; (5) any relevant
policy statement by the Sentencing Commission; (6) “the need to avoid unwarranted sentence


Rev. 07.20.2016
            Case 1:18-cr-00339-PAC Document 189 Filed 09/10/19 Page 5 of 7
                                                                                           Page 5


disparities among defendants;” and (7) “the need to provide restitution to any victims.” 18 U.S.C.
§ 3553(a)(1)-(7); see also Gall, 552 U.S. at 50 & n.6.

        In determining the appropriate sentence, the statute directs judges to “impose a sentence
sufficient, but not greater than necessary, to comply with the purposes” of sentencing, which are:

          (A)     to reflect the seriousness of the offense, to promote respect for the law, and to
                  provide just punishment for the offense;
          (B)     to afford adequate deterrence to criminal conduct;
          (C)     to protect the public from further crimes of the defendant; and
          (D)     to provide the defendant with needed educational or vocational training, medical
                  care, or other correctional treatment in the most effective manner.

18 U.S.C. § 3553(a)(2).

          B. A Guidelines Sentence Is Appropriate In This Case

        The 18 U.S.C. § 3553(a) factors particularly applicable here include the need for the
sentence to reflect the nature and seriousness of the offense, to afford adequate deterrence to this
defendant and others who are similarly situated, to promote respect for the law, and to protect the
public from further crimes of the defendant. 18 U.S.C. § 3553(a)(2)(A)-(C). These considerations
weigh in favor of a sentence within the Guidelines Range of 51 to 57 months’ imprisonment.

       First, a sentence within the Guidelines Range would appropriately reflect the nature and
seriousness of the defendant’s conduct. The defendant played an important role in the Fraud
Scheme, providing advice to Simon, the scheme’s leader, and using fraudulent credit cards to cause
between $15,000 and $40,000 in losses to victims. Overall, the Fraud Scheme caused losses of
more than $3.5 million to victims and attempted to scam millions more.

            Second, a sentence within the Guidelines Range is necessary to promote respect for the
law and to deter others who are similarly situated from participating in similar schemes. Fraud
schemes of this type are on the rise because the unscrupulous have found that identity theft is
profitable and easy to implement and conceal from law enforcement. Following the nominal
investment in obtaining individually identifiable information and blank cards with magnetic strips,
the crime carries no further financial cost, apart from the prospect of apprehension and criminal
penalties. However, the likelihood of detection is substantially lower than many other theft
offenses. Victims often do not realize that have been victimized for some period and are not able
to report the fraud until well after funds have been stolen from their accounts and they have been
substantially harmed. In addition, the investigation of cases such as these is extraordinarily
resource-intensive for law enforcement, and requires a substantial investment of resources in order
to reveal the activities of a scheme such as this and the identities of its members. Substantial
punishment is required to counterbalance the general perception that this type of scheme carries
low costs for perpetrators.

      Third, a sentence within the Guidelines Range is needed to deter this defendant from
committing additional crimes and to protect the public. The defendant’s criminal history is


Rev. 07.20.2016
            Case 1:18-cr-00339-PAC Document 189 Filed 09/10/19 Page 6 of 7
                                                                                                 Page 6


lengthy, serious, and shows that the defendant was been engaged in the same type of criminal
behavior over a period of six years, notwithstanding intervening arrests and periods of
imprisonment:

                  •   In August 2012, the defendant was arrested for depositing $8,000 of fraudulent
                      money orders at bank and then attempting to purchase $4,000 in legitimate money
                      orders to launder the fraud proceeds. Much like this case, the defendant used a
                      bank card that belonged to a victim. The defendant attempted to flee, but was
                      apprehended. At that time, he possessed multiple debit cards and a paper listing
                      identifying information for the victim cardholders. The defendant was sentenced
                      to one year of imprisonment. (PSR ¶¶ 63-65.)

                  •   In October 2012, the defendant was arrested for making purchases with numerous
                      fraudulent credit cards, and had a dozen of them on his person at the time of his
                      arrest. Even after he was apprehended, the defendant attempted to hide pieces of
                      another fraudulent credit card in his detention cell, which was reassembled and
                      determined to have been used to make additional fraudulent purchases. The
                      defendant was sentenced to six months’ imprisonment. (PSR ¶¶ 66-68.)

                  •   In January 2013, the defendant was arrested in possession of five counterfeit credit
                      cards when trying to make fraudulent purchases at a Target, the same type of store
                      at which he made fraudulent purchases in this case. The defendant was sentenced
                      to six months’ imprisonment and five years of probation. (PSR ¶¶ 69-70.)

The defendant’s criminal conduct in this case appears to be a continuation of the same pattern or
course of conduct. None of the three terms of imprisonment appears to have had any deterrent
effect the defendant at all. The Court should sentence the defendant to a term of imprisonment
within the Guidelines Range to ensure that the defendant is adequately deterred and to protect the
public from his crimes for a meaningful period.

        The Court should reject the defendant’s request for a sentence of the mandatory minimum
of 24 months’ imprisonment. Such an extraordinarily lenient sentence is not called for by the facts
of this case, it would fail to recognize the seriousness and dangerousness of the conduct at issue,
and it would not send the appropriate message to the defendant or the public. It would, most
importantly, fail completely to take into account the defendant’s “persistent criminal history” and
the fact that he poses “a high risk of recidivism.” (PSR at 25-26.) It is particularly troubling that
the defendant was on probation at the time of the offense, and even more disturbing that he has
“been undeterred by a period of custody and a term of supervision.” (PSR at 26.) Clearly, the
defendant’s prior convictions and time spent in jail have not dissuaded him from continuing to
commit crimes or served as a needed wake-up call. While the Government certainly hopes that
this case has, in fact, “sobered” the defendant and “served as a wake-up call.” (Def. Ltr. 12.).
However, the defendant’s track record to date does not give confidence that this is likely to be the
case. A sentence of imprisonment within the Guidelines Range is necessary and appropriate to
address this defendant’s history and likely future.




Rev. 07.20.2016
            Case 1:18-cr-00339-PAC Document 189 Filed 09/10/19 Page 7 of 7
                                                                                          Page 7


       In sum, a sentence within the Guidelines Range adequately would balance the various
considerations under § 3553(a) and achieve the statute’s stated objectives.

     V. Conclusion

        For the reasons set forth above, the Government respectfully requests that the Court impose
a sentence on the defendant within the Guidelines Range of 51 to 57 months’ imprisonment, as
such a sentence would be sufficient but not greater than necessary to serve the legitimate purposes
of sentencing.

                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney


                                             By:     ________________________________
                                                     Nicholas W. Chiuchiolo
                                                     Robert B. Sobelman
                                                     Assistant United States Attorney
                                                     (212) 637-1247/2616

Cc: Katya Jestin, Esq. (by ECF)




Rev. 07.20.2016
